DETAILED ACTION
The communication dated 10/10/2021 has been entered and fully considered.
Claims 1-5 and 11-18 were canceled. Claims 6-10 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight et al. U.S. Patent 5,431,545 (henceforth referred to as Knight).
Knight teaches a pig pumping unit (column 3, lines 53-61; Fig. 2), comprising: at least a first engine (column 4, lines 3-21; Fig. 2; necessary for mechanical driving of pumps); a first gearbox (column 4, lines 3-21; Fig. 2; necessary for mechanical connection of the first engine to the pumps) connected to the first engine; at least a first pump (column 4, line 9; Fig. 2: part 2), a second pump (column 4, lines 9-10; Fig. 2: part 7) and a third pump (column 4, lines 5-6; Fig. 2: part 11) connected to and driven by the first gearbox (column 4, lines 3-21; Fig. 2); one or more clean water tanks (column 3, line 11; Fig. 2: part 1; Examiner notes that, without further limitation, a line having a volume for fluid is equivalent to a tank); one or more dirty water tanks (column 3, line 68; Fig. 2: part 9; Examiner notes that, without further limitation, a line having a volume for fluid is equivalent to a tank); and at least a first pumping circuit fluidly connected to first pump 2, a second pumping circuit fluidly connected to second pump 7 and a third pumping circuit fluidly connected to third pump 11, wherein each pumping circuit is fluidly connected to clean water tank 1 and dirty water tank 9 (column 4, lines 3-21; Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. U.S. Patent 5,431,545 (henceforth referred to as Knight).
Knight differs from the instant claims in failing to teach a fourth pump connected to and driven by the first gearbox, and a fourth pumping unit fluidly connected to first pump 2 and fluidly connected to clean water tank 1 and dirty water tank 9. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a duplication of parts. It is old and well known in the art to duplicate components to reduce time of a process or operation, for the process or operation to be at least twice as effective with respect to a single device component, due to size/ space design criteria, or purely for aesthetics. See MPEP § 2144.04, VI, B. Duplication of Parts.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711